Cite as 2022 Ark. App. 171
                    ARKANSAS COURT OF APPEALS
                                          DIVISION I
                                         No. CV-21-283



 JOSHUA HAEBER                                    OPINION DELIVERED APRIL 20, 2022
                                 APPELLANT
                                                  APPEAL FROM THE SALINE
                                                  COUNTY CIRCUIT COURT
 V.                                               [NO. 63DR-14-404]

 KATERINA DAY                               HONORABLE ROBERT HERZFELD,
                                   APPELLEE JUDGE

                                                  AFFIRMED


                               ROBERT J. GLADWIN, Judge

       Joshua Haeber appeals the Saline County Circuit Court’s December 28, 2020 custody

and visitation order, arguing that the circuit court erred in (1) failing to grant his continuance

motion, (2) “forcing the parties into trial less than a week after appointing a ‘guardian ad

litem’ to investigate and protect the interests of the parties’ children,” and (3) awarding

attorney’s fees to appellee Katerina Day. We affirm.

                                      I. Procedural History

       By paternity order filed December 16, 2014, the circuit court established that Haeber

is the father of Day’s two children: EH, born in 2012, and GH, born in 2014. Haeber was

ordered to pay $526 monthly in child support, Day was granted sole custody, and Haeber

was awarded unsupervised visitation. The order includes that “[c]ommunication between the

parties at the visitation exchange should be reasonably related to immediate, significant
issues related to the children and should not be used to discuss problems between the

parties.” Further, “All communication between the parties shall be reasonable and [Haeber]

shall consider what [Day] considers is reasonable communication between the parties.”

       In November 2016, Haeber moved for joint legal and physical custody, alleging that

a material change in circumstances had occurred. He claimed that the parties had begun to

communicate well, the children had aged, Haeber shared half the children’s expenses, and

the visitation exchange on Monday nights disrupted the children’s schedule.

       Following a May 30, 2017 hearing, the circuit court denied Haeber’s motion.

Further, pursuant to Day’s contempt motion, the circuit court found Haeber in contempt

because he had willfully refused to limit his correspondence with Day and had failed to

consider what Day deems reasonable. Haeber was sentenced to ten days in jail, which was

suspended contingent on his compliance with court orders. Haeber was ordered not to send

text messages to Day “unless it is an emergency regarding the health or safety of the minor

children, or regarding specific timely logistics,” and he was limited to sending Day no more

than one email a week, not to exceed two pages, double spaced. “However, such emails

should not average out to more than two emails per month.” Haeber was also ordered to

pay $3,000 for Day’s attorney’s fees.

       In November 2018, Day moved for contempt and to modify visitation. She alleged

that Haeber had violated the court’s order by calling her a “f****** b****” in front of the

children and by telling the children that she is “evil” and trying to “take [the children] away

from [him].” Her allegations also included that Haeber had kept the children from school


                                              2
without notifying her, that he had sent her thousands of text messages since the May 30,

2017 hearing, and that he had exceeded the limit of two emails a month during most

months.

       Haeber did not respond to Day’s motion, and at the hearing on February 15, 2019,

the circuit court found Haeber in default. Following the hearing, the court found Haeber

in contempt because he had failed to follow the court’s order to limit his correspondence

with Day and had continued to discuss inappropriate matters with the children, which

resulted in a material change in circumstances. Visitation was modified to supervised visits

every Sunday at 5:30 a.m. until Monday at 7:20 p.m., with specific instructions for exchanges.

Haeber was ordered not to directly contact Day for any reason. Emergencies were to be

communicated through Haeber’s sister, Nichole Collins. Day’s written permission, through

Ms. Collins, was necessary for Haeber to attend any of the children’s events or activities.

Haeber was granted permission to attend specific events with the supervisor in attendance,

and he was ordered to stay out of Day’s “area” at any and all events. The parties were ordered

to refrain from speaking to the children about “any issues between the parties,” and neither

party was to speak negatively to or about the other party in front of the children. Haeber

was allowed phone visitation on Wednesdays and Fridays at 4:00 p.m., and the calls were

limited to ten minutes. Finally, Day was awarded $3,750 in attorney’s fees.

       On January 2, 2020, Haeber moved to modify, seeking “restoration” of his visitation

on a weekly basis. He claimed that one of the visitation supervisors is no longer available

and that Day refused to permit a substitution. He alleged his willingness to attend counseling


                                              3
and/or requested the appointment of an attorney ad litem. Day responded that she had

allowed Haeber’s sister, Misty Haeber, to supervise visitation every other Sunday and that

Day had sent Haeber text messages, through his sister, to welcome him to attend all of the

children’s extracurricular activities. She alleged that Haeber had continued to argue with

her about phone times, call durations, and visitation times. She asked that if an ad litem

were appointed, Haeber be solely responsible for the fee.

       On March 10, Day moved to modify support, asking that Haeber be required to pay

half of the children’s school and extracurricular-activities expenses. Day also moved for

contempt, alleging that Haeber had told the children the following during a Skype call:

       [G]irls, listen to me and I want you to know this. The reason I can’t see you on
       Wednesdays and Fridays now is because we have to wait for the judge to approve it.
       We have to go to Court in front of the judge and have him approve visitations. I am
       trying to get weekend visitations back. If you have any questions about this, ask your
       mom.

Further, Day alleged that many times, Haeber had exceeded the ten-minute limitation on

phone calls, arguing with her when she prompted that it was time for the call to end.

       On June 4, the circuit court found that Haeber’s manipulation in front of the

children had continued in that he had exceeded the time-limited duration of the phone calls.

Therefore, all phone contact between Haeber and the children was terminated. His

visitation was modified to unsupervised every other Sunday from 2:00 p.m. until 6:00 p.m.

and supervised visitation every other Saturday from 2:00 p.m. until 6:00 p.m., contingent on

his securing a supervisor. Explicit instructions regarding visitation exchanges were ordered,

and the parties were ordered not to communicate during exchanges. “The supervisor shall


                                             4
always be present and within ear shot during [Haeber’s] visitation.” Haeber was ordered not

to contact Day for any reason, and the parties and visitation supervisor were ordered not to

speak about any issues within the children’s hearing. Haeber’s child support was increased

to $857 a month based on his $3,800 monthly income.

       On July 4, Haeber moved to modify custody, alleging that Day had men with whom

she has had relationships spending the night when the children were present and that Day

had told the children not to tell Haeber. He alleged that GH had complained of her private

parts hurting and that when this information was sent “through attorneys,” nothing was

done. Haeber also alleged that GH had bruises on her arms that appeared to be finger marks.

He claimed that he took GH to Arkansas Children’s Hospital (ACH) on advice of her

pediatrician, and a DHS report was made. He alleged that he believed the children were not

being cared for and were possibly being abused. He asked that an attorney ad litem be

appointed.

       On July 15, Day filed a verified emergency ex parte motion to terminate visitation.

She alleged that Nicole Collins, Haeber’s sister and visitation supervisor, texted her five

minutes before the scheduled visitation exchange and stated, “Josh took the girls to [ACH]

to be seen on advisement of Dr. Ostrom. There wasn’t an accident or injury incurred here

at the house, but they are still at the hospital with Josh.” When called, Collins would not

give Day any information other than that Josh was with the girls unsupervised at the hospital.

She alleged that after the court terminated Haeber’s phone visitation, he placed a mailbox




                                              5
on her neighbor’s property, and he daily puts letters, candy, toys, and other unnecessary

items inside the mailbox for the children.

       By order filed July 28, the circuit court found that Haeber’s atypical way of dealing

with the children causes problems and upsets the children. Haeber was admonished for the

phone call between him and the children regarding visitation and “these proceedings.”

Haeber was also admonished to stop his inappropriate and dramatic behavior with the

children. Haeber was found in contempt of court for exceeding the limitations of the ten-

minute phone calls, and Day was awarded $2,000 in attorney’s fees. Day’s motion to

terminate visitation and Haeber’s motion for custody modification were reserved.

       On July 28, Day moved for contempt and to terminate Haeber’s visitation due to the

allegations surrounding the visit to ACH and a June 24 text exchange between Haeber and

EH, wherein EH had sent him a message, “[C]all me papa.” He responded, “[D]id mama say

it is ok to call?” The child replied, “[N]o!” Haeber then sent another message, “Mama has

to say yes.” The child stated, “[O]k.” Haeber then sent two more texts, “[EH], mama has to

say it’s ok for you to text or call me. I love you very much!!!! If she says yes then text or call

me, ok!!! I love you with all my heart.” Then, “[I]f she says yes then you can text or call me

anytime, ok.” Day’s motion also repeated the allegation that Haeber had erected a mailbox

on the property line between her property and her neighbor’s.

       On July 31, Haeber moved for the appointment of an attorney ad litem. On October

9, Haeber’s attorney moved to withdraw, and the court ordered that the attorney was relieved

on October 12. An order appointing attorney ad litem was filed on December 4, and Haeber


                                                6
was ordered to pay $1500 as a retainer against the ad litem’s fees. Thereafter, Haeber filed

a fifty-page document detailing the case from the moment of EH’s conception. He also filed

a two-page letter to the circuit court, and the court considered it a continuance motion,

which was denied.



                                 II. Final Hearing and Order

       A hearing was held on December 10, and Haeber asked for a continuance because he

did not have an attorney and did not possess the skill required to represent himself; however,

when the court denied his continuance motion, he proceeded pro se. The court disallowed

evidence related to past litigation. When given an opportunity to make an opening

statement, Haeber reiterated that he could not represent himself. The court considered

Haeber’s statements to be a renewed continuance motion, and the court stated,

              Mr. Haeber, you have been engaged in litigation in this matter for, I believe,
       six years. You’ve had at least three attorneys. You had one of the best attorneys
       around—I think universally acknowledged one of the best domestic relations attorneys
       in central Arkansas in Ms. Wineland. You—for whatever reason, that relationship
       ended.

               After that, you requested an ad litem, and I—or prior to your termination, I
       informed Ms. Wineland when you requested the ad litem that I would only—because
       of a significant number of attorney’s fees that you have caused Ms. Day to incur, that
       I would only allow—I did not believe an ad litem—I always welcome Ms. Wiggins’s
       assistance in matters. She is a terrific ad litem. But at the time, I did not feel it was
       necessary to have an ad litem because I was very familiar with the case and very
       familiar with everybody in it. But you—I informed your attorney that I would appoint
       an ad litem if you paid for it. And since you would be coming up with money to pay
       for it—be having to come up with money to pay for it and you had substantial
       attorney’s fees outstanding that were owed to Ms. Stewart from Ms. Day, that you



                                               7
       would pay those off and pay for the ad litem, I would grant your motion for an ad
       litem.

                That’s—I’m ballparking $4,500, give or take, that you could have used to pay
       an attorney. And you’ve made a—we are grown-up adults who make decisions for
       ourselves. And to say that you have been denied the opportunity to have an attorney
       is flat wrong because you could have hired—Mr. Haeber, don’t interrupt me. You had
       every opportunity. You had an attorney. You had access to thousands of dollars as
       evidenced by the fact that you have paid thousands of dollars to hire an attorney. And
       to further delay this case is bad for the kids, it’s bad for the parties, and makes no
       sense to do so.

              So just because you want—it feels very much like to the Court that you are
       heavily invested in drama of this, claiming victimhood, claiming that it’s nobody—
       everybody else is out to get you. That is not something I can help you with.

             What is fair is when we have rules and we all follow the same rules. If you play
       a game of Monopoly and one person is rolling the dice and playing and the other one
       throws the board up in the air and complains they didn’t win because they didn’t
       understand the rules, that is on them. So, your motion is denied.

Thereafter, the court took judicial notice of the circuit court file, pleadings, and previous

testimony. Haeber declined to call a witness, so the court found that he had rested his case

and denied his motion for change of custody.

       In presenting her case, Day testified that she is an RN and that she had bathed and

checked GH, who had no complaint about her private parts. She testified about Haeber’s

taking the children to ACH, and she said that GH’s medical examination was invasive and

that she had not been present. Day also said that Haeber had sent the girls text messages

that seemed to encourage them to contact him, putting her in the position of having to say

no. She said that Haeber’s hostility continued and described that an envelope containing a

child-support payment had quotation marks around her last name and listed Haeber as



                                             8
“father provider.” She said that the children love Haeber but that she is inclined to terminate

visitation until he gets help and shows progress; alternatively, she suggested supervised

visitation. Finally, she asked for attorney’s fees.

       After Haeber testified, the circuit court ordered that Haeber begin counseling sessions

within sixty days and that his visitation be modified to supervised, every Saturday from 10:00

a.m. until 6:00 p.m., contingent on the supervisor being available. Haeber was not held in

contempt, and Day was awarded $3,000 in attorney’s fees. The court’s order was filed on

December 28.

       On January 8, 2021, Haeber moved for a new trial pursuant to Rule 59 of the

Arkansas Rules of Civil Procedure. On January 19, the circuit court denied the motion.

The court found that Haeber’s motion was premised on his argument that he had neither

the time nor the finances to hire an attorney to prepare for trial. However, Haeber

“manifestly had the time and money to hire an attorney . . . as evidenced by the fact that he

did, in fact, hire an attorney for the trial. However, he chose to hire an attorney to represent

his children rather than himself.” Further, the court found that Haeber had the money to

pay off his court-ordered attorney’s fees in advance of the payment schedule, which was a

prerequisite for court approval of the appointment of the ad litem. The court found that

any burden created by appearing without an attorney was placed on Haeber by himself, and

it would have been “profoundly unfair” for Day to bear the further cost and inconvenience

of Haeber’s decisions.

                                  III. Motion for Continuance


                                                9
       Haeber timely appealed the circuit court’s orders, and his appellate arguments mirror

those made in his Rule 59 motion for new trial. This court generally reviews domestic-

relations cases de novo but applies the abuse-of-discretion standard to the circuit court’s

decisions denying motions for continuance. Goodson v. Bennett, 2018 Ark. App. 444, at 6,

562 S.W.3d 847, 854. We will not find an abuse of discretion, however, unless a circuit

court acted “improvidently, thoughtlessly, or without due consideration.” Id. (citing Gerber

Prods., Co. v. CECO Concrete Constr., LLC, 2017 Ark. App. 568, at 6, 533 S.W.3d 139, 143).

The burden is on Haeber to show an abuse of discretion as well as to demonstrate prejudice

before this court will consider the circuit court’s denial of a continuance as an abuse of

discretion warranting reversal. McNutt v. Yates, 2013 Ark. 427, at 6, 430 S.W.3d 91, 96.

       Haeber argues that the circuit court erred by failing to grant his pro se motion for

continuance. He asserts that he was left to represent himself after his attorney withdrew less

than sixty days before the scheduled trial and that the only thing he knew to do was to “get

through the hearing the best he could and to then secure counsel and seek reconsideration

within the time allotted.” He claims that he tried to introduce evidence and call witnesses

but was either denied this opportunity or did not have the appropriate skills or knowledge

to present his case. He states that he intended to bring before the court the issues of

“overnight guests of the opposite sex, counseling for the minor children . . . , and the need

for the minor children to have a father figure.”

       We hold that the circuit court did not abuse its discretion by denying Haeber’s

continuance motion. See McNutt, supra (affirming denial of continuance motion wherein


                                             10
appellant’s arguments were that she had been unable to find counsel; she was pro se only

because she lacked funds to hire counsel; and she sought a continuance for time to obtain

counsel). As asserted in Day’s appellate arguments, Haeber’s attorney was allowed to

withdraw more than two months before the trial date, giving Haeber at least two months’

notice that he needed to retain another attorney. Also, Haeber elected to hire an attorney

ad litem to represent the children rather than hire an attorney for himself. Finally, Haeber

does not explain how the circuit court’s decision created any bias or prejudice against him.

See id. (bias or prejudice is not presumed by appellate court). Accordingly, we affirm on this

issue.

                                     IV. Attorney Ad Litem

         In his second point on appeal, Haeber asserts that the circuit court erred in forcing

the parties into trial less than a week after appointing the attorney ad litem. Haeber contends

that the court did not allow the ad litem sufficient time to understand the issues. He states

that Administrative Order No. 15.1 sets forth the ad litem’s standards of practice, which

include conferring with the child, the child’s parents and other caretakers, school personnel,

and any other persons having relevant knowledge pertaining to the welfare and best interest

of the child. The ad litem is to review all relevant documents, including medical, school,

and court records. Haeber argues that this investigation should take longer than a week and

that he was placed in a precarious position because he was acting pro se and relying heavily

on the ad litem to be able to conduct all the responsibilities set out in Administrative Order

No. 15.


                                              11
       We hold that Haeber’s arguments regarding the attorney ad litem are not preserved

for appeal. T.S.B. v. Robinson, 2019 Ark. App. 359, 586 S.W.3d 650. Haeber never argued

that the case should be continued because of the timing of the appointment of the attorney

ad litem. Haeber raised issues regarding the timing of the ad litem’s appointment in his

motion for new trial; however, an objection first made in a motion for new trial is not timely.

Cochran v. Bentley, 369 Ark. 159, 176, 251 S.W.3d 253, 266–67 (2007).

                                      V. Attorney’s Fees

       Finally, Haeber contends that the circuit court erred in awarding $3,000 in attorney’s

fees to Day. This court has stated,

               Although as a general rule, attorney’s fees are not allowed in the absence of a
       statute permitting them, a circuit court has the inherent power to award attorney’s
       fees in domestic-relations proceedings. Hudson v. Hudson, 2018 Ark. App. 379, at 6,
       555 S.W.3d 902, 906. When awarding attorney’s fees in a domestic-relations case, the
       court is not required to conduct an analysis using the Chrisco [v. Sun Indus., Inc., 304
       Ark. 227, 800 S.W.2d 717 (1990)] factors or make any particular findings. Tiner v.
       Tiner, 2012 Ark. App. 483, at 16–17, 422 S.W.3d 178, 187. Rather, in domestic-
       relations cases, where the court is intimately acquainted with the record and the
       quality of services rendered, we have held that the circuit court is in a better position
       than we to evaluate the services of counsel and observe the parties, their level of
       cooperation, and their obedience to court orders. Hudson, 2018 Ark. App. 379, at 7,
       555 S.W.3d at 906. We will not disturb a circuit court’s decision regarding attorney’s
       fees absent an abuse of discretion. Vice v. Vice, 2016 Ark. App. 504, at 10, 505 S.W.3d
       719, 725.

Conley v. Conley, 2019 Ark. App. 424, at 11, 587 S.W.3d 241, 247.

       Haeber concedes that the circuit court had inherent power to award attorney’s fees

and that the amount awarded was within the circuit court’s discretion. Baber v. Baber, 2011

Ark. 40, 378 S.W.3d 699. However, he contends that the circuit court must consider the



                                              12
relative financial abilities of the parties. Page v. Page, 2010 Ark. App. 188, at 7, 373 S.W.3d

408, 411. He claims that he was at a disadvantage in this matter and that, despite having no

attorney, there are no indications of his noncooperation, undue delay, or unnecessarily

“running up” attorney’s fees through pretrial discovery or trial conduct. He asserts that Day’s

motion for contempt was not granted and that she was not awarded all relief sought; thus,

Day should be responsible for her own attorney’s fees.

       We hold that the circuit court did not abuse its discretion in awarding Day $3,000 in

attorney’s fees.1 Haeber does not develop his contention that the circuit court must consider

the relative financial abilities of the parties. Nonetheless, in determining a fee award, the

relative financial ability of each party is a consideration, but it is not determinative. James v.

Walchli, 2015 Ark. App. 562, at 8, 472 S.W.3d 504, 508. The circuit court was familiar with

the parties’ financial abilities, having considered their affidavits of financial means in

December 2020. In its order denying Haeber’s motion for new trial, the circuit court cited

Haeber’s ability to pay attorney’s fees throughout the litigation.

       Haeber’s argument that Day was not the prevailing party fails for several reasons.

There is no requirement that a party prevail in order to be awarded fees. See Conley, 2019

Ark. App. 424, at 11–12, 587 S.W.3d at 247–48. Nonetheless, Day prevailed on Haeber’s

motion to change custody. Also, supervised visitation was ordered for every visitation, and




       1
      Day moved this court to dismiss the attorney’s-fee portion of Haeber’s appeal;
however, having affirmed, we hereby hold that the motion is moot.

                                               13
Haeber was ordered to attend counseling. Accordingly, we disagree with Haeber’s argument

that Day did not prevail. See id.

       Affirmed.

       KLAPPENBACH and HIXSON, JJ., agree.

       Harrelson Law Firm, P.A., by: Steve Harrelson, for appellant.

       Taylor & Taylor Law Firm, P.A., by: Andrew M. Taylor, Sidney A. Stewart, and Tasha C.

Taylor, for appellee.




                                              14